Citation Nr: 0525621	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-03 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty with the Army from August 
1967 to August 1970 and with the Army National Guard of 
Michigan from April 1990 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for a 
right shoulder disability and ulcers.  In May 2004, the 
veteran withdrew his claim for service connection for ulcers.  
See 38 C.F.R. § 20.204 (2004).  

In May 2004, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The Board remanded the present matter in November 2002, 
September 2003 and October 2004 for additional development 
and due process concerns.  The case has been returned for 
further appellate review.


FINDING OF FACT

A right shoulder disability did not have its onset during 
active service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2004); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in November 2004.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The U.S. Court of Appeals for Veterans 
Claims (Court) held in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case, the Board finds that VA notification was in 
substantial compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).

Any defect with respect to the timing of the VCAA notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the November 2004 notice letter was subsequently 
considered by the RO in the July 2005 supplemental statement 
of the case.  There is no indication that the outcome of the 
case would have been different had the veteran received 
solely pre-adjudicatory notice.  He has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, 19 
Vet.App. 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records and private medical records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  The veteran underwent VA 
examinations in January 2000 and February 2005.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  Factual background

Service medical records show that in July 1991, the veteran 
received medical treatment for right shoulder pain.  He 
stated that he had been treated in September 1990 while on 
duty in Saudi Arabia for a right shoulder injury, which he 
incurred when tightening tarp lines on a 5-ton truck.  At 
that time, he still had some tenderness.

Following service, the veteran received private medical 
treatment from Dr. Paul Kenyon.  In January 1997, he was 
examined for a right shoulder injury, which occurred 
approximately 6 weeks before.  He stated that he was pulling 
out a drill bit and felt something pop in his right shoulder.  
Since then, he had terrible pain and intermittent numbness in 
his right hand.  Physical examination showed that he had 
marked pain and weakness in his shoulder in abduction.  He 
also had marked signs of impingement.  He was diagnosed as 
having a probable torn rotator cuff on the right.  The 
veteran underwent a right shoulder arthrogram, which showed 
that he had a completely torn right rotator cuff.  In 
February 1997, he underwent surgery to repair his torn 
rotator cuff and physical therapy from March 1997 to August 
1997.  

In January 2000, the veteran underwent a VA examination.  The 
claims file was not available for review.  The veteran 
reported that he injured his shoulder while in Saudi Arabia 
when he was pulling down the ropes of a truck.  He yanked on 
it and heard a pop in his right shoulder.  The next day he 
experienced a lot of pain and found it difficult to move.  He 
was treated for this injury with a sling and Motrin.  When he 
returned to the United States, he again sought treatment and 
was given Motrin.  He stated that since 1991 he has had pain 
in his right shoulder, which interfered with his work as a 
maintenance man.  He stated that in 1998, while performing 
maintenance work, he developed pain in his right shoulder 
when a drill caught in the floor and he used tools to get it 
out.  He underwent shoulder surgery to repair the rotator 
cuff, which included an acromioplasty and subacromial 
bursectomy, CA ligament resection, as well as a right distal 
clavicle resection.  The veteran was diagnosed as having 
status-post right shoulder rotator cuff repair with 
acromioplasty and subacromial bursectomy, and 
coracoclavicular ligament resection; status-post right distal 
clavicle resection; and degenerative arthritis of the right 
acromioclavicular joint.

In February 2005, the veteran was afforded another VA 
examination.  The claims folder was reviewed.  At the time of 
the examination, he complained of right shoulder pain with 
some weakness.  The veteran stated that while pulling tarps 
over a truck before going to Desert Storm in 1990, he injured 
his right shoulder.  He went to sick call and was given 
Motrin.  He went to Desert Storm as a truck driver and was 
able to drive trucks with minimal problems with his shoulder.  
After returning home, he started working as a supervisor and 
did not experience much pain in his shoulder.  He changed to 
a maintenance job and in 1996, when trying to pry up a drill, 
he injured his right shoulder.  He underwent an arthrogram 
and a surgery on his shoulder.  Physical therapy and exercise 
somewhat improved it.  

The veteran was diagnosed as having right shoulder rotator 
cuff surgery with adequate functional and strength recovery.  
The examiner stated that upon review of the claims folder, he 
found that the reason the veteran had right shoulder surgery 
was due to his ruptured rotator cuff that was sustained from 
a post-service injury in 1996 or 1997.  He opined that the 
current shoulder disability had its onset in the post-service 
period and was not related to the service-connected shoulder 
complaint.  

In correspondence of record, the veteran contends that he 
should be service connected for his right shoulder disability 
as he has experienced pain ever since he injured it in 
service.  He stated that he did pull his shoulder after 
service 7 years later, but his injury would not have been as 
bad had it not already been weak from his in-service injury.  
In a May 2004 personal hearing, the veteran stated that he 
had been dealing with pain in his right shoulder ever since 
he injured it in service.  He did not seek treatment after 
service for his right shoulder as he did not have insurance.  
If he did not injure his right shoulder again, he would have 
continued dealing with the pain.  He did not have a 
separation examination upon discharge.


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right shoulder disability.  Although the service medical 
records show an in-service injury to the right shoulder, 
there was no record of any further treatment for his right 
shoulder until January 1997, many years after service.  
Furthermore, the medical treatment beginning in January 1997 
was in connection to a 1996 right shoulder injury that he 
sustained in his post-service employment.  

There is no competent medical evidence of record showing that 
the veteran's current right shoulder disability had its onset 
during active service or within one year thereafter or is 
related to any in-service disease or injury.  The VA examiner 
provided a definitive opinion that the veteran's current 
disability was not related to active service.  The examiner 
also provided rationale and cited to specific evidence in the 
file as support for his opinion.  He specifically stated that 
the current right shoulder disability had its onset in the 
post-service period and was not related to the inservice 
injury.  The opinion was based upon review of the claims file 
and a physical examination, and is found to be persuasive.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The veteran as a layperson has not been shown to be capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

In sum, there is no competent medical evidence showing that a 
right shoulder disability is related to service.  
Consequently, the Board must find that the preponderance of 
evidence is against the claim; the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).


ORDER

Service connection for a right shoulder disability is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


